DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants elected Group I (claims 16-27 and 29), with traverse, in a reply filed on 8/01/2022. The traversal is on the grounds that: (i) the Examiner allegedly has not indicated consideration of the claims interpreted in light of the description; (ii) unity of invention exists between Groups I-III since there is a technical relationship involving the same technical feature that defines the contribution which each of the groups, as a whole, makes over the prior art; and (iii) search of all claims would not impose a serious burden on the Office.
Applicant's traversal has been carefully considered, but fails to be persuasive in establishing the impropriety of the restriction requirement. First, it is respectfully submitted that the Examiner did consider the content of all the claims when unity of invention was being determined. The technical feature, however, is found to be not a “special technical feature” based on the teachings of Smith et al. (US 2015/0157577 A1) as set forth in the last office action.
Second, there is indeed a technical relationship between Applicant’s three groups of invention since Group I is directed to a product, Group II is directed to a process for the manufacture of said product, and Group III is directed to a process of using said product. This combination of categories/groups is provided for in 37 CFR 1.475(b) as combination (3), and thus, the groups of inventions have unity of invention a priori. But even though Groups I-III fall within a proper category of inventions, the technical feature (i.e., product of Group I) shared between these three groups is not a “special technical feature” because it does not make a contribution over the prior art in view of Smith et al. (US 2015/0157577 A1). Hence, unity of invention is lacking between Groups I-III a posteriori.
And with regards to the allegation of lack of serious burden to examine all of the claims based on MPEP §803, it should be noted that Chapter 800 is limited to a discussion of the subject of restriction and double patenting as it relates to national applications filed under 35 U.S.C. 111(a). The discussion of unity of invention under the Patent Cooperation Treaty Articles and Rules as it is applied as an International Searching Authority, International Preliminary Examining Authority, and in applications entering the National Stage under 35 U.S.C. 371 as a Designated or Elected Office in the U.S. Patent and Trademark Office is covered in MPEP §1850 and is dictated by PCT Rules 13.1 and 13.2. Burden is not a factor when determining unity of invention between inventive groups in a 371 application; rather, the only consideration is whether these groups of invention share a special technical feature. 
The restriction requirement is still deemed proper and therefore made FINAL.
Claims 28 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 16-27 and 29 have been considered on the merits.

Priority
The instant application is a national stage entry of PCT/EP2018/076220, which claims foreign priority under 35 U.S.C. 119(a)-(d) based on application EP17193739.4 filed in EP on 9/28/2017. Certified copy of the foreign priority document is on file.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 3/26/2020 is in compliance with the provisions of 37 C.F.R. 1.97. All references have been fully considered.

Specification
The abstract of the disclosure is objected to because it should not exceed the maximum limitation of 150 words . Correction is required. See MPEP § 608.01(b)(I)(C).

Claim Objections
Claim 16 is objected to because of the following informalities: incorrect punctuation in the last line of component a). Since the components are preceded by a colon in line 1, the comma in line 7 of claim 16 should be replaced by a semicolon. 
	Claim 26 is objected to because the negative sign before the second “10%” in line 5 appears to be a typographical error for “+/-“. Appropriate correction is required.
	Claim 29 is lacking the word “wherein” after the preamble. It is recommended that (i) “wherein” be added after “ruminant,” and (ii) “comprising” be changed to “comprises”.

Claim Interpretation
	The term “derivatives” in claims 16 and 28 is not provided with a definition by Applicant. Under the broadest reasonable interpretation, the term is considered by the Office to refer to substances produced by a chemical reaction with at least one functional group of the specified parent compound as specified below:
-the term “derivatives of amino acids” is interpreted to mean substances resulting from a reaction at the amino group, carboxylic acid group, or side chain group attached to the central carbon atom of an amino acid; 
-in “choline and salts and/or derivatives thereof”, the term “derivatives” is interpreted to mean substances formed from a reaction at the alcohol group of a choline’s ethanolamine moiety linked to three methyl groups; 
-in the phrase “polyunsaturated fatty acids (PUFAs), and salts and/or derivatives thereof”, “derivatives” is interpreted to mean substances obtained from a reaction at the carboxylic acid group of a fatty acid harboring an unsaturated aliphatic chain. 
Applicant defines the term “+/- 10%” as referring to weight or weight percentage (wt.-%) encompassing all weight values from 10% below the mentioned values to 10% above the mentioned values, wherein said values include all values that be expressed by integral and real numbers (last par., page 5). Based on the placement of “+/- 10%” in the claims, it is interpreted by the Office as referring only to the weight percentage immediate to it (i.e., excludes the other value in the recited range). For example, “from 70 wt.-% to 80 wt.-% +/- 10% of the saturated fat” in claim 16 is considered to mean “minimum of 70% and maximum of 70-90% by weight”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-27 and 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 specifies that the composition comprises “a core comprising or consisting of a biologically active ingredient”. The transitional phrase “comprising” is open to unrecited additional components, whereas “consisting” excludes them. See MPEP § 2111.03. Since these two transitional phrases have different scopes, the metes and bounds of the claim cannot be determined. Similarly, claims 17 and 19-23 require that the saturated fat, hydrogenated fat, or fatty acid further “comprises or consists” the named limitations. It is confusing to a person with ordinary skill in the art whether the claim is open-ended or closed to other components. In the interest of compact prosecution, the claims are being examined as if the transitional phrase is only “comprising” or “comprises”.
Claim 16 recites “v) vitamins, and substances having similar functions”. The term “similar” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by substances having similar functions), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d). Vitamins are organic nutrients found in plants, animals, and microorganisms. Given the diversity of biochemical functions of the various types of vitamins and lack of core structure among them, it is unclear what substances would be considered to have functions similar to vitamins. For the purpose of applying prior art, the phrase “vitamins, and substances having similar functions” is interpreted to mean “vitamins”.
Dependent claims 18, 24-27, and 29 are also rejected because they depend on claim 16, which is found indefinite as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Pub. No. US 2015/0157577 A1).
According to Smith et al., supplementing animal diet with essential amino acids and/or other bioactive agents encounters the problem of degradation. In ruminants, for example, microbes in the rumen can digest and break down the bioactive agents before absorption and use by the animal. Thus, there is a need for protection of bioactive agents (par. [0002]).
Smith et al. provides a composition comprising a core and a layer formed over
said core (par. [0003]). The core comprises one or more bioactives (par. [0029], [0058]) such as vitamins, polyunsaturated fatty acids, amino acids, enzymes, prebiotics and probiotics (par. [0060]-[0077]), while the layer comprises a polymer having a repeat unit of Formula I (par. [0030]). The layer can also comprise at least one additional agent including fatty acids like stearic acid, as well as oils like palm oil, soybean oil, and vegetable oil which can be hydrogenated (par. [0053]). The total weight of the layer can vary, ranging from about 1% and 50% by weight of the total composition (par. [0057]). In some embodiments, one or more additional layers are formed over the layer comprising the polymer (par. [0078]). 
Smith et al. also teaches an embodiment wherein a matrix composition comprising a plurality of bioactive agents is embedded in a matrix comprising the polymer having a repeat unit of Formula I (par. [0011], [0092]). The matrix composition can be coated by at least one layer as described above, a substantially hydrophobic or hydrophilic layer, or a combination thereof (par. [0101]). A hydrophobic layer contains a hydrophobic agent including C12-C30 fatty acids and oils like vegetable oil which can be hydrogenated (par. [0102]).
Working examples show prototypes of the disclosed composition. In prototypes 3 and 4, a methionine-containing composition comprises 25% coating, which consists of a mixture of hydrogenated soybean oil and stearic acid (Table 2, page 15). Given the 2:1 ratio (67%:33%) of said components in the mixture, the coating is estimated to contain ~67% hydrogenated soybean oil and ~33% stearic acid (par. [0191]). In prototypes 6 and 7, the methionine-containing composition also comprises 25% coating but the coating consists of 10% CaCO3 aside from the 2:1 mixture of hydrogenated soybean oil and stearic acid (par. [0195]). The coating therefore contains 60% hydrogenated soybean oil and 30% stearic acid. 
The composition of Smith et al. is comparable to the instant application’s composition for the following reasons: 
	Regarding claim 16: the core or matrix composition comprising one or more bioactive agents, wherein said bioactive agents include vitamins, polyunsaturated fatty acids, enzymes, prebiotics probiotics, and amino acids such as the working examples’ methionine, is the same as “a core comprising or consisting of a biologically active ingredient selected from the group consisting of i) amino acids, derivatives of amino acids, and/or salts of amino acids and/or of their derivatives, ii) proteins, iii) peptides, iv) carbohydrates, v) vitamins, and substances having similar functions, vi) probiotic microorganisms, vii) prebiotic foods, viii) choline and salts and/or derivatives thereof, and ix) polyunsaturated fatty acids (PUFAs), and salts and/or derivatives thereof”.
	The layer formed over the core or matrix composition, wherein said layer is a coating comprising hydrogenated soybean oil (a saturated fat) and stearic acid (a fatty acid) in the working examples, is analogous to “a coating surrounding said core, wherein said coating comprises one or more layers of a mixture comprising a saturated fat, and a fatty acid”.
The total weight of the layer being from about 1% to about 50% by weight of the total composition such as the working examples’ methionine-containing composition having 25% coating meets the limitation “wherein the composition comprises from 20 wt.-% +/- 10% to 30 wt.-% +/- 10% of the coating, based on a total weight of the composition” (interpreted to mean 10-40% by weight of the composition).
	The working examples’ prototype compositions has a coating comprising 2 parts of hydrogenated soybean oil (“Dritex S”) and 1 part of stearic acid. At this ratio, the coating contains ~67% hydrogenated soybean oil (which is similar to “from 70 wt.-% to 80 wt.-% +/- 10% of the saturated fat”; interpreted to mean 70-90% saturated fat) and ~33% stearic acid (which is similar to “from 20 wt.-% +/- 10% to 30 wt.-% of the fatty acid”; interpreted to mean 10-30% fatty acid).
According to MPEP § 2144.05, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%). In this case, the disclosed amounts of ~67% hydrogenated soybean oil and ~33% stearic acid are close to the claimed amounts of 70-90% saturated fat and 10-30% fatty acid that the difference between them is considered negligible absent a showing of unexpected results.
The instant claim recites “for feeding a ruminant”, but this is a preamble and therefore does not impart a structural limitation. Regardless, the disclosed composition is taught to be orally administered to subjects such as ruminants in combination with a nutritive source which includes feed materials grains, legumes, corn, and grasses (par. [0111]-[0112]).
Thus, claim 16 is obvious over Smith et al..
Regarding claims 17-18: the layer encompassing oils such as vegetable oil, which can be hydrogenated, meets “wherein the saturated fat comprises or consists of a hydrogenated fat” and “wherein the hydrogenated fat is a hydrogenated vegetable oil”.
Regarding claim 19: other examples of oils that can be hydrogenated include palm oil and soybean oil, thereby satisfying “wherein the hydrogenated fat comprises or consists of hydrogenated palm oil, hydrogenated soybean oil and/or hydrogenated rapeseed oil”.
Regarding claims 20-21: the layer comprising fatty acids like palmitic acid and stearic acid which are C16 and C20 fatty acids, respectively, fulfills “wherein the fatty acid comprises or consists of a C14 to C22 carboxylic acid” and “a C16 to C20 carboxylic acid”.
Regarding claim 22: palmitic acid and stearic acid are saturated fatty acids, corresponding to “wherein the fatty acid comprises or consists of a saturated fatty acid”.
Regarding claim 23: applicable fatty acids in the layer include palmitic acid and stearic acid, which are equivalent to “wherein the fatty acid comprises or consists of an optionally substituted palmitic acid, oleic acid, and/or stearic acid”.
Regarding claim 24: the embodiment of one or more layers over the core or matrix composition layer, wherein the layers are different from each other in terms of components, is analogous to “wherein the coating comprises at least two layers, wherein each of the at least two layers has a different composition of the mixture”.
Regarding claims 25-27: Smith et al. does not explicitly teach the limitations of the instant claims. The prior art only teaches that the layer coating the core/matrix composition is present in the amount of about 1%-50% by weight of the total composition (par. [0057]) and that additional layers, which can be formed over the first layer (par. [0078]), amount to about 1-75% by weight of the composition (par. [0082]). 
But based on the broad amounts of the layers allowed, the weight percentages  can be viewed as variables which results in protection of bioactive agents from degradation. The optimum/workable total weight percentage of the layers, and the relative amounts of the saturated fat and fatty acid present therein, can be accordingly characterized as routine optimization and experimentation. Hence, a person with ordinary skill in the art before the effective filing date of the claimed inventions would have found the limitations through routine optimization and experimentation given that Smith et al. has provided sufficient guidance on testing pertaining to release profiles for the bioactive and mechanical properties (par. [0085]-[0091]). See MPEP 2144.05 (II)B.
Differences in concentrations generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentrations are critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
Regarding claim 29: Smith et al. teaches a food composition comprising the disclosed bioactive-containing composition and a nutritive source, wherein said nutritive source is a source of carbohydrate, protein, and/or fat (par. [0111]). The carbohydrate source can be of plant origin including grains like oats, legumes like soy, corn, grasses, potatoes, vegetable, and fruits (par. [0112]). Smith et al. also teaches the embodiment of orally administering the composition to subjects including ruminants (par. [0118]-[0119]). These teachings read on “A feed, feed material, premix or feed additive for feeding a ruminant, the feed, feed material, premix or feed additive comprising the composition of claim 16”, which is interpreted to mean the claimed composition can be combined with feed and is suitable for ingestion by a ruminant.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651